This is an action to quiet title. Defendants relied upon a tax deed dated June 25, 1904, based upon a tax sale of June 24, 1899. The land was sold for delinquent state and county taxes for the year 1898. Defendants had judgment from which and the order denying his motion for a new trial plaintiff has appealed.
In his opening brief appellant assigns many grounds upon which, it is contended, the judgment should be reversed; but in his reply to respondents' citation of authorities he virtually admits that all the points made except two have been decided against him by the supreme court in the case of Baird v.Monroe, 150 Cal. 560, [89 P. 352], and Bank of Lemoore v.Fulgham, 151 Cal. 234, [90 P. 936], determined after the said opening brief was filed.
The two points from which he declines to recede and upon which he insists in the closing brief are: 1. That neither *Page 311 
the certificate of sale nor the deed stated that the property was sold for "delinquent taxes"; and 2. The statutory provisions which seem to justify the trial court's action, to wit, the act of the legislature making the tax collector's deed "conclusive evidence of the regularity of all other proceedings, from the assessment by the assessor, inclusive, up to the execution of the deed" and the legislative attempt "to provide a system by which the tax collectors of the counties of the state could grant to purchasers at public auction the real estate or property belonging to the state without regard to its condition or character as being suitable for cultivation or not" are unconstitutional and void.
As to the first point, sections 3776 and 3785 of the Political Code provide that the certificate of sale and the deed shall contain a statement that the property "was sold for delinquent taxes." We think there was a substantial compliance with this requirement of the law. The certificate recites the levy, assessment and equalization of the taxes, the amount of the tax on the property; "that said taxes were not, and have not been, paid, and at the time of sale hereinafter mentioned still remain wholly due and unpaid"; that on the day and hour fixed for the sale "all the property assessed and delinquent as aforesaid (describing it) was by operation of law and by my declaration as such tax collector, sold to the State of California as purchaser, in pursuance of law in such case made and provided, for the amount of said taxes of every kind charged against said property and penalties, costs and charges . . . and I do further certify that the said real estate last aforesaid was sold for taxes and subject to redemption pursuant to the statute in such cases made and provided"; and in the deed, among other things, it is recited that "all the property assessed and delinquent as aforesaid . . . was by operation of law and the declaration of said tax collector sold to the State of California, as purchaser, in pursuance of law in such cases made and provided, to pay said taxes of every kind charged against said property; . . . that the said real estate last aforesaid was sold for taxes and subject to redemption pursuant to the statute in such case made and provided," etc.
From the foregoing we think no one would have any difficulty in determining from either the said certificate or the deed that the property "was sold for delinquent taxes." *Page 312 
The second proposition is no longer an open question. It has been set at rest by the cases already cited and Chase v. Trout,146 Cal. 350, [80 P. 81], and County Bank v. Jack, 148 Cal. 442, [113 Am. St. Rep. 285, 83 P. 705].
In the Bank of Lemoore case, referring to a certain memorandum which the assessor, by section 3680 of the Political Code, is required to make, the supreme court, through Mr. Justice Henshaw, said: "This memorandum was not made. The parties paying the subsequent taxes did not receive this notice that the property had been sold. It is urged that this was a notice which the law required to be given to the owner of the property, and that a failure to give this notice amounted to a deprivation by him of his property without due process of law, since the law had provided this means of notice. But section 3787 of the Political Code makes the deed from the state conclusive evidence upon the matter. Of course it is true that the legislature has not the power to make such a certificate or deed conclusive as to any of the essentials of the listing, valuation, apportionment or notice (Cooley on Taxation, pp. 355, 356; 1 Blackwell on Tax Titles, sec. 640), but it can make the certificate or deed conclusive as to matters or things which in the first instance the legislature might not have required to be done, and which are in their nature, therefore, nonessentials."
In the case at bar no essential matters were omitted.
Again, in the same opinion, it is said: "It is perfectly apparent from a reading of the constitutional provisions touching the public lands of the state, that lands, title to which might thus be acquired by the state for delinquent taxes, were never within its contemplation," and it is held that the state has full power to make the tax collector its agent and attorney in fact for the passing of the legal title.
We see no necessity for any further discussion, and the judgment and order are affirmed.
Chipman, P. J., and Hart, J., concurred.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on March 2, 1908. *Page 313